DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The amendment filed 02/24/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The newly amended paragraphs [0010] –[0011]; [0015], [0041]. [0057] as filed on  02/24/2022 which is not related to the original specifications paragraphs as filed on 1/06/2019 and it might appear belong to different application such as 17/646,451, see the Preliminary Amendment as filed on 2/24/2022.
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings

The drawings are objected to because newly added Figs. 1A, 1B, 1C, 1D, 3 &  4 do not appear disclosed in the original drawing and they appear do not belong to the current examining application. It might belong to the application 17/646,451.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, “a second electrical length between the first and second ends of the first transmission line” and “a fourth electrical length between the first and second ends of the second transmission line” in claim 20; and also “the second transmission line has different physical and electrical characteristics from the first transmission line” in claim 20, it is noted that Fig.3 shows transmission line 336(1) appears the same as the transmission line 336(2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Objections

Claims 4-5 & 7-8 are objected to because of the following informalities:
Claim 4 which states “The amplifier” in line 1, should correctly by ---The dual-path amplifier---.
Please do the same for claims 5 & 7-8.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 7-8 & 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 20 which states “wherein the first phase offset is 180 degrees minus a non-zero phase- offset deficit of up to 80 degrees” it is not clear what the applicant meant by the first phase offset is 180 degrees minus a non-zero phase- offset deficit of up to 80 degrees since the original specification does appear disclose support for the first phase offset is 180 degrees minus a non-zero phase- offset deficit of up to 80 degrees. Further clarification is needed.
Claim 20 which states “the first transmission line is characterized by a first impedance, a first width, a first electrical length between the first and second ends of the first transmission line at the fundamental frequency, and a second electrical length between the first and second ends of the first transmission line at the second harmonic frequency” it is noted that the transmission line 336(1) of Fig. 3 which having a electrical length from one end to other end. However, it is not clear which second electrical length between the first and second ends of the first transmission line is the applicant intended since the original specification does not appear clearly defined second electrical length. Further clarification is needed.
Claim 20 which also states “a third electrical length between the first and second ends of the second transmission line at the fundamental frequency that is substantially equal to the first electrical length, and a fourth electrical length between the first and second ends of the second transmission line at the second harmonic frequency that is substantially different from the second electrical length” similarly as discussed above it is not clear which fourth electrical length between the first and second ends of the second transmission line at the second harmonic frequency is the applicant intended since the original specification does not appear clearly defined second electrical length. Further clarification is needed.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5, 7-8 & 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) Fig. 1. In view of Darwish et al., (hereinafter, Darwish) (US 20140368297 A1).



    PNG
    media_image1.png
    643
    559
    media_image1.png
    Greyscale


Insofar claim 20 is understood, The AAPA (Figs. 1 & 2) teaches a dual-path amplifier configured to amplify signals with first components at a fundamental frequency of operation and second components at a second harmonic frequency of the fundamental frequency, the dual-path amplifier comprising: a first power amplifier (132(1)) configured to receive and amplify a first signal to generate a first amplified signal at an output of the first power amplifier; a second power amplifier (132(2)) configured to receive and amplify a second signal to generate a second amplified signal at an output of the second power amplifier; a power combiner (140) with a first input port, a second input port, and a combining port coupled to the first and second input ports, wherein prior to combining first and second transformed amplified signals at the combining port, the power combiner applies a first phase offset between components of the first and second transformed amplified signals at the second harmonic frequency, except for the second transmission line has different physical and electrical characteristics from the first transmission line.
Darwish teaches (Fig. 6 and related text, see paragraph [0069-0070]) an amplifier circuit having amplifier and transmission lines and wherein transmission may be selected to provide desired electrical characteristic in order to provide the benefits of improving power transfer (see paraph [0070], different conductors or transmission lines may be used).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to modify the circuit of AAPA  in order to provide the benefits of improving power transfer while maintain the circuit performance and stability.
Accordingly, as an obvious consequence above, the combination further teaches the second transmission line is configured to receive the second amplified signal from the second power amplifier at the first end of the second transmission line, and to produce the second transformed amplified signal component at the second end of the second transmission line, and  wherein the second transmission line is characterized by a second impedance that is substantially lower than the first impedance, a second width that is substantially wider than the first width (see paragraph 0070, conductor wider or narrower, a the characteristic impedance can be changed by change width etc.…), a third electrical length between the first and second ends of the second transmission line (136(2)) at the fundamental frequency (see paragraph 0070, 50 ohm characteristic impedance) that is substantially equal to the first electrical length, and a fourth electrical length (as which considered as intended use, it is noted that not specific a fourth electrical length being defined ) between the first and second ends of the second transmission line at the second harmonic frequency that is substantially different from the second electrical length, and wherein the first and second transmission lines do not apply a phase offset between the first and second transformed amplified signals at the fundamental frequency, wherein the different physical (see above discussion, transmission line can be wider or narrow) and electrical characteristics of the first and second transmission lines result in the first and second transmission lines applying a non-zero second phase offset between the first and second transformed amplified signals at the second harmonic frequency, and wherein the non-zero second phase or near 180 degrees so that the components of the first and second transformed amplified signals at the second harmonic frequency destructively interfere with each other at the combining port.
Regarding claim 4, wherein the first and second transmission lines comprise respective first and second metal traces on a printed circuit board (PCB) (see detail Fig. 2).
Regarding claim 5, wherein: the first transmission line (Fig. 1, element 136(1)) imposes a first impedance transformation at the harmonic frequency that results in a first phase shift at the second harmonic frequency; and the second transmission line (Fig. 1, element 136(2)) imposes a second impedance transformation at the harmonic frequency that results in a second phase shift at the second harmonic frequency, wherein a non-zero difference between the first and second phase shifts at the harmonic frequency substantially compensates for the non-zero phase-offset deficit of the power combiner.
Regarding claim 7, wherein the first and second metal traces are not mirror images of each other (see Fig. 6, metal traces, wide to narrow).
Regarding claim 8 , wherein the first and second transmission lines [(136(1) (136(2)] each further comprise one or more lumped elements (which consider as intended use, it is noted that lumped elements does not appear being shown) mounted on the PCB and connected to the corresponding metal trace.
Regarding claim 21, further comprising: a power splitter (e.g. splitter 120, it is noted that the original paragraph 0025 of the specification which states power splitter 320 is a 50-50 splitter that divides the input signal 312 into two components 322(1) and 322(2) having substantially equal power levels; and also states in paragraph 0026, “As understood by those skilled in the art”) configured to split an input signal into the first and second signals, wherein components of the first and second signals at the fundamental frequency inherently have a third phase offset of 90 degrees, and wherein the power combiner applies a fourth phase offset between the first and second transformed amplified signals at the fundamental frequency so that components of the first and second transformed amplified signals at the fundamental frequency constructively interfere with each other at the combining port.

Response to Arguments

Applicant’s arguments with respect to claims 4-5, 7-8 & 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843